UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-7456



DENNIS ROGER VANDYKE,

                                               Plaintiff - Appellant,

             versus


LACY THORNBURG, Judge; RICK FOSTER, Attorney;
SCOTT ALDRIDGE, Probation Officer; J. R.
DAVIS, Police Officer,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:06-cv-00200)


Submitted:    February 21, 2007              Decided:   April 27, 2007


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Roger Vandyke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dennis Roger Vandyke appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b)(1) (2000).    We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.     See Vandyke v. Thornburg, No. 1:06-cv-00200

(W.D.N.C. filed June 28, 2006 & entered June 29, 2006).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -